Citation Nr: 0309845	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  02-00 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a disability evaluation in excess of 50 
percent for post traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The veteran served on active duty from October 1982 to 
September 1984 and from June 1989 to February 2000.  Service 
records show that he was awarded a Purple Heart.      

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision dated in June 2000 of 
the Department of Veterans Affairs (VA) Regional Office (the 
RO) in Hartford Connecticut, which granted service connection 
for post traumatic stress disorder (PTSD) and assigned a 30 
percent evaluation from March 1, 2000.  The veteran expressed 
disagreement with the disability evaluation.  In September 
2002, the RO assigned a 50 percent evaluation to the PTSD 
from March 1, 2000.  


REMAND

During the pendency of this appeal, effective February 22, 
2002, the Board was granted authority to undertake additional 
development with respect to appeals for which the notice of 
disagreement was filed on or after February 22, 2002, as well 
as to appeals pending at the Board, the United States Court 
of Appeals for Veterans Claims, or the United States Court of 
Appeals for the Federal Circuit.  This authority was granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002); codified at 
38 C.F.R. § 19.9 (a)(2) (2002).  As a result of this newly 
enacted regulation, the Board was permitted to accept or 
obtain evidence not considered by the RO when the RO decided 
the claim being appealed and consider that evidence in making 
its decision without referring that evidence to the RO for 
initial consideration or obtaining the appellant's waiver.  
See 38 C.F.R. § 19.9 (a)(2) (2002).  

In January 2003, the Board developed the issue on appeal 
pursuant to 38 C.F.R. § 19.9 (a)(2) (2002).  VA treatment 
records from the West Haven VA Medical Center dated from 
September 2000 to November 2002 and an April 2003 VA 
examination report were obtained and associated with the 
claims folder.  

After the Board conducted the development in this case, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Disabled American Veterans v. Secretary 
of Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003) held 
that 38 C.F.R. § 19.9(a)(2) (2002) was invalid because, in 
conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
appellant's waiver.  The Federal Circuit held that this was 
contrary to the requirement of 38 U.S.C. § 7104(a) that 
"[a]ll questions in a matter which...is subject to decision by 
the Secretary shall be subject to one review on appeal to the 
Secretary."  

Thus, in accordance with Disabled American Veterans v. 
Secretary of Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 
2003), the Board must remand the additional evidence to the 
RO for initial consideration pursuant to 38 U.S.C. § 7104(a).  

Accordingly, this case is remanded for the following action: 

1.  In a letter received at the Board May 
6, 2003, the veteran identifies 
additional medical treatment sources.  
The RO should obtain the relevant 
records.

2.  The RO should review the additional 
evidence and readjudicate the claim for 
an increased rating for the PTSD.  If all 
the desired benefits are not granted, an 
appropriate supplemental statement of the 
case should be furnished to the veteran 
and his representative.  They should be 
afforded an opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




